275 S.W.3d 537 (2008)
In re Johnny LUNA, Relator.
No. 01-03-01055-CV.
Court of Appeals of Texas, Houston (1st Dist.).
September 3, 2008.
*538 G. Scott Fiddler, Law Office of G. Scott Fiddler, P.C., Houston, TX, for Relator.
Erica Harris, Susman Godfrey, L.L.P., Houston, TX, for Real Party in Interest.
Panel consists of Justices TAFT, KEYES, and BLAND.

ORDER
PER CURIAM.
The Court issued its opinion in this original proceeding on September 9, 2004, ordering the trial judge[1] to withdraw his September 19, 2003 order compelling arbitration and staying litigation in the underlying cause.[2] The real parties in interest, Poly-America, L.P. d/b/a Pol-Tex International and Poly-America GP, L.L.C., sought and obtained mandamus relief in the Texas Supreme Court from this Court's September 9, 2004 order. See In re Poly-America, L.P., 262 S.W.3d 337 (Tex.2008).
Pursuant to the Texas Supreme Court's order in In re Poly-America, L.P., this Court orders that its September 9, 2004 order in In re Luna, No. 01-03-01055-CV  which required the trial judge to withdraw his order compelling arbitration and staying litigation  be withdrawn.[3]
It is so ORDERED.
NOTES
[1]  The Honorable Carrol E. Wilborn Jr., judge of the 344th District Court of Chambers County, Texas.
[2]  The underlying lawsuit is Johnny Luna v. Poly-America, L.P. d/b/a Pol-Tex International and Poly-America GP, L.L.C., in the 344th District Court of Chambers County, Texas, trial court cause number 20504.
[3]  The Court recognizes that the time for filing a rehearing motion in the Texas Supreme Court has not yet expired, but nonetheless issues its order today.